REDMANN, Judge
(dissenting in part).
I concur in the estimate of special benefits which accrued to this land as a direct result of the highway improvement. I also concur that the owner of an old building is not entitled to a new building as “just” compensation; and I therefore concur in the depreciation deduction of 40% (though I would personally deduct more in this case).
I dissent from the $2.50 land before-value. The trial judge’s before-valuation of the land at $2.10 a square foot as “consistent with comparable sales . . . and more reasonable” is amply supported by the evidence.
I also dissent from the building valuation. The trial judge rejected Highways’ principal estimation of $44,020 construction cost because of a $16,000 error which the estimator himself corrected. However, the *895judge then accepted the $71,600 estimate (which he reduced by $10,320 representing demolition cost and equipment) by an estimator who had never estimated (nor built) a service station. A third estimator who testified for Highways on rebuttal had spent 90% of his time building service stations since 1951, built about 100, personally estimated about 100 and was the successful bidder on about 70% of those. That estimator would have bid $33,401. In my opinion it is an abuse of discretion to accept the $71,600 estimate (even as reduced).